UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 14)* MSC INDUSTRIAL DIRECT CO., INC. (Name of Issuer) CLASS A COMMON STOCK, PAR VALUE $. (Title of Class of Securities) (CUSIP Number) DECEMBER 31, 2016 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 553 SCHEDULE 13G Page2 of6 Pages 1 NAME OF REPORTING PERSON Marjorie Gershwind 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.5% 12 TYPE OF REPORTING PERSON IN CUSIP No. 553 SCHEDULE 13G Page3 of6 Pages Item 1. (a) NAME OF ISSUER MSC Industrial Direct Co., Inc. (the “Company”) (b) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES 75 Maxess Road Melville, New York 11747 Item 2. (a) NAME OF PERSON FILING Marjorie Gershwind (“Ms. Gershwind”) (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE The address of the principal business office of Ms. Gershwind is c/o JFI, 152 West 57th Street, New York, NY 10019. (c) CITIZENSHIP United States. (d) TITLE OF CLASS OF SECURITIES Class A Common Stock, par value $.001 per share (the “Class ACommon Stock”) (e) CUSIP NUMBER Item 3. Not applicable. Item 4. OWNERSHIP. (a) AMOUNT BENEFICIALLY OWNED: As of the date hereof, Ms. Gershwindmay be deemed to beneficially own2,104,871 shares of Class A Common Stock as a result of her direct or indirect ownership of, and/or voting and dispositive power over: CUSIP No. 553 SCHEDULE 13G Page4 of6 Pages 16,154shares of Class A Common Stock held by The Gershwind Family Foundation, of which Ms. Gershwind is a director; 467,836shares of Class B Common Stock, par value $.001 per share, that are convertible into shares of Class A CommonStock on aone-for-one basis (the “Class B Common Stock"), held by Ms. Gershwind; and 1,620,881shares of Class B Common Stock held by grantor retained annuity trusts, of which Mrs. Gershwind is the settlor and trustee and other trusts over whoseportfolio securities Ms. Gershwind exercises voting and dispositive power. (b) PERCENTAGE OWNED: Based on calculations made in accordance with Rule 13d-3, and there being44,847,717 shares of Class A Common Stock outstanding as ofDecember 28, 2016 (as reported by the Company in its Quarterly Report on Form 10-Q for the fiscalquarter endedDecember 3, 2016),Ms. Gershwind may be deemed to beneficially own approximately 4.5% of the outstanding Class A Common Stock. CUSIP No. 553 SCHEDULE 13G Page5 of6 Pages (c) NUMBER OF SHARES AS TO WHICH SUCH PERSON HAS POWER TO DIRECTTHE DISPOSITION: (i) Sole voting power: (ii) Shared voting power: (iii) Sole dispositive power: (iv) Shared dispositive power: Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS As of the date hereof, Ms. Gershwind has ceased to be the beneficial owner of more than 5% of the Class A Common Stock. Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. Item 7. IDENTIFICATION AND CLASSIFICATION OF SUBSIDIARY WHICH ACQUIRED THESECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable. Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not applicable. Item 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. Item 10. CERTIFICATION Not applicable. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] CUSIP No. 553 SCHEDULE 13G Page6 of6 Pages SIGNATURES After reasonable inquiry and to my best knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated as of February 13, 2017 Marjorie Gershwind By: /s/J. Robert Small J. Robert Small Attorney-in-fact
